DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Yoo US 20200119047 and Inumiya USPAT 9,362,487 does not anticipate or renders obvious the claimed invention:
A device wherein: a polarization of the ferroelectric layer creates a built-in field at the interface between the ferroelectric layer and the antiferroelectric layer; the built-in field leads to an asymmetry and shift in the polarization - electric field loop of the antiferroelectric layer; and the shift in the polarization - electric field loop creates at least one non-zero polarization of the antiferroelectric layer in absence of an externally applied voltage and creates two non-volatile memory states in the antiferroelectric layer.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-4, 6-20 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813